Filed 5/5/21 P. v. Young CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO

THE PEOPLE,                                                B303532

          Plaintiff and Respondent,                        (Los Angeles County
                                                           Super. Ct. No. BA175745
         v.

DORIS ANN YOUNG,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Michael Garcia, Judge. Affirmed.

     Daniel G. Koryn, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Michael R. Johnsen and Charles S. Lee,
Deputy Attorneys General, for Plaintiff and Respondent.
       Defendant and appellant Doris Ann Young (defendant)
appeals from the summary denial of her petition for resentencing
under Penal Code section 1170.95.1 Defendant contends that the
trial court prejudicially erred in finding defendant ineligible for
relief without first appointing counsel and following additional
procedures. Finding no merit to defendant’s contention, we
affirm the order.
                           BACKGROUND
The 1999 conviction      2

       Around 11:30 one evening in October 1998, defendant was
selling drugs in front of a hotel. She sold Michael Belske three
rocks of cocaine for $5 each; but, when Belske gave her $13, she
complained, and he took back his money without returning the
cocaine. Defendant then followed Belske into the hotel deli,
demanding that he pay her. As Belske walked away, defendant
took a knife from her pocket and stabbed him in the back.
Defendant then left him there and went up to her room in the
same hotel. Belske died of shock and blood loss as a result of the
stab wound.
       The trial court’s minutes show that defendant was
convicted after a jury trial of second degree murder. The jury
found true the allegation pursuant to section 12022, subdivision
(b)(1) that defendant had used a deadly and dangerous weapon in
the commission of the murder. She was sentenced to a term of 15
years to life in prison.


1     All further statutory references are to the Penal Code.
2     We summarize the facts from our prior, nonpublished
opinion affirming defendant’s conviction in People v. Young
(Nov. 7, 2000, B136500).




                                 2
The section 1170.95 petition
       In March 2019, defendant filed a petition for resentencing
under section 1170.95. On the form petition, defendant checked
the boxes for the allegations that she was convicted pursuant to
the felony murder rule or the natural and probable consequences
doctrine, that she was convicted of second degree murder under
the second degree felony-murder rule or the natural and probable
consequences doctrine, and that her murder conviction would be
invalid under the “changes made to Penal Code, §§ 188 and 189,
effective January 1, 2019.” She also requested the appointment
of counsel.
       The prosecution filed written opposition to the petition and
defendant, represented by the Office of the State Public Defender,
filed a written reply. On November 8, 2019, the court considered
both the prosecution’s response and defendant’s reply, took
judicial notice of the appellate record People v. Young, supra,
B136500, and denied the petition without issuing an order to
show cause. The court found defendant ineligible for relief under
section 1170.95, because she was convicted of murder as the
actual killer and not under the natural and probable
consequences doctrine.
       Defendant filed a timely notice of appeal from the order
denying her petition.
                           DISCUSSION
       Defendant first contends that the trial court prejudicially
erred and violated her constitutional rights by denying her
petition for resentencing without appointing counsel.3 She

3    Respondent points out that defendant was represented by
counsel, although the record does not contain an order appointing
counsel. Defendant’s reply makes no mention of this observation.




                                3
argues that the allegations of her petition were sufficient,
without more, to make a prima facie showing of eligibility for
relief under section 1170.95, which entitled her to counsel, the
opportunity for briefing and a hearing. As defendant was in fact
represented by counsel and briefing was considered by the trial
court, we limit our discussion to defendant’s contention that her
petition and her counsel’s brief were sufficient to establish a
prima facie case for relief under section 1170.95, thus entitling
her to a full hearing on the merits of her petition.
       Defendant is entitled to a full hearing only if her petition
has made a prima facie showing that she was entitled to relief.
(See § 1170.95, subds. (c) & (d).) A “‘prima facie showing is one
that is sufficient to support the position of the party in question.’”
(People v. Drayton (2020) 47 Cal.App.5th 965, 977 (Drayton),
quoting Aguilar v. Atlantic Richfield Co. (2001) 25 Cal.4th 826,
851.) As relevant here, a person is entitled to relief under section
1170.95 if, (1) “[a] complaint, information, or indictment was filed
against [her] that allowed the prosecution to proceed under a
theory of felony murder or murder under the natural and
probable consequences doctrine,” (2) she “was convicted of first
degree or second degree murder following a trial,” and (3) she
“could not be convicted of first or second degree murder because
of changes to Section 188 or 189 made effective January 1, 2019.”
(§ 1170.95, subd. (a).)
       Where a petition alleges each element necessary to make a
prima facie case for relief under section 1170.95, a trial court is
not required to accept those allegations at face value, but may
also examine the record of conviction. (People v. Lewis (2020) 43
Cal.App.5th 1128, 1138, review granted Mar. 18, 2020, S260598
(Lewis); see People v. Tarkington (2020) 49 Cal.App.5th 892, 899-




                                  4
900, 908-909, review granted Aug. 12, 2020, S263219
(Tarkington); People v. Edwards (2020) 48 Cal.App.5th 666, 673-
674, review granted July 8, 2020, S262481; Drayton, supra, 47
Cal.App.5th at p. 968; People v. Torres (2020) 46 Cal.App.5th
1168, 1178, review granted June 24, 2020, S262011; People v.
Verdugo (2020) 44 Cal.App.5th 320, 329-330, review granted
Mar. 18, 2020, S260493; but see People v. Cooper (2020) 54
Cal.App.5th 106, 119-121, review granted Nov. 10, 2020,
S264684.) However, the contents of the record of conviction will
defeat a defendant’s prima facie showing only when the record
“show[s] as a matter of law that the petitioner is not eligible for
relief.” (Lewis, at p. 1138, italics added; accord, Drayton, at
p. 968; Torres, at p. 1177; Verdugo, at p. 333; see People v.
Cornelius (2020) 44 Cal.App.5th 54, 58, review granted Mar. 18,
2020, S260410 (Cornelius) [record must show defendant is
“indisputably ineligible for relief”].)
       Defendant suggests that the trial court should have
followed analogous habeas corpus procedure by assuming the
truth of the petition’s factual allegations in determining whether
a prima facie showing of entitlement to relief was made.
However, even in a habeas proceeding, a court is not required to
assume the allegations are true if they are directly contradicted
by the court’s own records. (In re Serrano (1995) 10 Cal.4th 447,
456.)
       Here, the trial court’s records show that a jury found
beyond a reasonable doubt that defendant was the actual killer
and personally used a deadly weapon in completing the crime.
Thus, the changes to sections 188 and 189 are inapplicable, and
defendant is ineligible for resentencing under section 1170.95 as
a matter of law. (See Cornelius, supra, 44 Cal.App.5th at p. 58;




                                 5
Tarkington, supra, 49 Cal.App.5th at pp. 899, 910.) As the record
of conviction establishes, as a matter of law, that defendant is not
eligible for relief, the trial court did not err in denying the
petition without further proceedings. Even if the trial court had
followed an erroneous procedure as defendant claims, any error
would be harmless beyond a reasonable doubt, as the record of
conviction clearly establishes that defendant is ineligible for
resentencing under section 1170.95 as a matter of law.
                             DISPOSITION
       The order of the superior court denying defendant’s petition
for resentencing under section 1170.95 is affirmed.




                              __________________________, J.
                              CHAVEZ

We concur:


__________________________, P. J.
LUI


__________________________, J.
HOFFSTADT




                                 6